Citation Nr: 9927502	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for mild cardiomegaly.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for disability claimed 
as spot on the lung.

6.  Entitlement to service connection for onychomycosis.

7. Entitlement to service connection for photophobia.

8. Entitlement to service connection for leg cramps with 
neuritis.

9. Entitlement to service connection for left rotator cuff 
strain and biceps tendonitis.

10. Entitlement to service connection for residuals of 
exposure to dust and petrochemical poisons.

11.  Entitlement to service connection for chronic fatigue 
syndrome with insomnia, as an undiagnosed illness incurred as 
a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.

12.  Entitlement to a rating in excess of 30 percent for 
status post permanent pacemaker implant with history of 
syncope and hypertension.

13.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

14.  Entitlement to a rating in excess of zero percent for 
chronic sinusitis.

15.  Entitlement to a rating in excess of 10 percent for 
chronic low back pain.

16.  Entitlement to a rating in excess of 10 percent for 
status post fusion of the right second proximal 
interphalangeal joint with hammertoes and calluses.

17.  Entitlement to a rating in excess of 10 percent for 
partial complex seizure disorder.

18.  Entitlement to a rating in excess of zero percent for 
cataract, right eye.

19.  Entitlement to a rating in excess of zero percent for 
residuals of fracture of the left ankle.

20.  Entitlement to a rating in excess of zero percent for 
extensor tendonitis, left wrist.

21.  Entitlement to a rating in excess of zero percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for several claimed disabilities and granted 
service connection for others.  The veteran appealed the 
denial of service connection and the ratings assigned to the 
service-connected disabilities.  The Board notes that the 
veteran did not include the ratings assigned to the service-
connected right foot and left wrist disabilities in his March 
1998 notice of disagreement (NOD).  The RO included these 
issues, however, in the April 1998 statement of the case 
(SOC), and the veteran indicated in his VA Form 9, submitted 
later that month, that he did want to appeal all 21 issues.  
Consequently, the Board considers the April 1998 VA Form 9 a 
timely NOD as to those two issues.  

The issue of entitlement to higher ratings for the veteran's 
service-connected disabilities are the subjects of the Remand 
portion of this decision.

FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has current disability from hyperlipidemia.

2.  The record contains no medical evidence that the veteran 
has current hearing loss disability.

3.  The record contains no competent medical evidence that 
the veteran has current cardiac disability, claimed as 
cardiomegaly, separate from the service-connected status post 
permanent pacemaker implant with history of syncope and 
hypertension.   

4.  The record contains not competent medical evidence that 
the veteran has current disability from asthma or that he 
incurred asthma during his active military service.

5.  The record contains no competent medical evidence that 
the veteran has current disability from a disorder claimed as 
spot on the lung.

6.  The veteran's current onychomycosis of the toenails began 
during his active military service.

7.  The record contains no competent medical evidence that 
the veteran has current disability from photophobia.

8.  The record contains no competent medical evidence that 
the veteran's current complaints of leg cramps and neuritis 
are related to any disease or injury he incurred during his 
active military service.

9.  The record contains no competent medical evidence that 
the veteran has current disability from a left shoulder 
disorder, that he had chronic disability from such a disorder 
during his active military service, or that his current 
complaints of left shoulder bursitis are related to any 
disease or injury he incurred during such service.

10.  The record contains no competent medical evidence that 
the veteran has a current disability which has been 
attributed to exposure to dust or petrochemical poison.

11.  During his active military service, the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

12.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to fatigue 
and insomnia which has not been attributed to a known 
diagnosis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hyperlipidemia is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The claim of entitlement to service connection for mild 
cardiomegaly is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

5.  The claim of entitlement to service connection for spot 
on the lung is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

6.  Onychomycosis of the toenails was incurred during active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

7.  The claim of entitlement to service connection for 
photophobia is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

8.  The claim of entitlement to service connection for leg 
cramps with neuritis is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

9.  The claim of entitlement to service connection for left 
rotator cuff strain and biceps tendonitis is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

10.  The claim of entitlement to service connection for 
residuals of exposure to dust and petrochemical poisons is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

11.  The claim of entitlement to service connection for an 
undiagnosed illness manifested by fatigue and insomnia is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1110, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a chronic disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such chronic 
diseases includes organic heart disease and is deemed to 
included sensorineural hearing loss.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection are not 
well grounded, except for onychomycosis.  Although the RO did 
not specifically deny all of these claims on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection as to some of 
the claims on the merits, the Board concludes that denying 
such claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in March 
1998, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.

A.  Hyperlipidemia

Serology conducted during the veteran's active military 
service indicated that he had high levels of cholesterol in 
July 1985.  His cholesterol was also high in September 1992.  
At the time of his medical examination for separation from 
service, blood work showed 208 milligrams of cholesterol per 
deciliter (mg/dl).  An examiner reported a diagnosis of 
borderline elevated cholesterol.

In an April 1995 VA examination report, an examiner recorded 
diagnoses of hypertriglyceridemia and mild 
hypercholesterolemia.  Laboratory analysis showed levels of 
cholesterol of 216 mg/dl and of triglycerides of 398 mg/dl.

Hypercholesterolemia is an excess of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 737 (28th 
ed. 1994).  In this case, there is no question that 
hypercholesterolemia was diagnosed during the veteran's 
active military service.

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty . . 
. ." 38 U.S.C.A. § 1110, 1131 (West 1991).  As for the 
veteran's claim of service connection for hyperlipidemia, the 
salient point to be made is that this condition is a 
laboratory finding and does not, in and of itself, represent 
a disease process.  While hypercholesterolemia may or may not 
be indicative of disease, it has not itself been identified 
as a disease.  The record contains no competent medical 
evidence that the veteran has current disability resulting 
from hyperlipidemia. His own implied assertions that the 
laboratory finding is inherently disabling are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Absent the presentation of medical evidence showing current 
disability, the claim of entitlement to service connection 
for hyperlipidemia is not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

B. Bilateral Hearing Loss

The veteran testified in October 1998 that he was exposed to 
weapons noise during his service in Southwest Asia during the 
Persian Gulf War.  He further asserted that he has current 
disability from hearing loss.

Under 38 C.F.R. § 3.385 (1998), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2, 000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 

Service medical records contain no indication that the 
veteran had hearing loss disability loss at the time of his 
entry into active duty service.  An audiogram conducted in 
August 1978 showed the following puretone hearing thresholds 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
15
20

Some of the subsequent audiological test results reported 
during the veteran's active military service are shown below:  






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
2/81
0
0
0
0
5
5
5
0
5
20
9/82
5
5
5

5
10
5
5

30
7/85
5
5
5
5
15
5
5
5
20
25
2/89
0
10
0
10
15
10
5
0
15
20
9/92
5
0
0
15
20
10
5
5
25
25
2/95
5
5
5
15
20
10
10
10
25
35

A clinical record dated in September 1983 indicates that the 
veteran sustained a traumatic perforation of his left 
eardrum.  He had some associated hearing loss.  In a medical 
history given at the time of his medical examination for 
separation from service, the veteran indicated that he did 
not know if he had hearing loss.  The examiner did not report 
a diagnosis of hearing loss.

The veteran testified that he has had only one hearing test 
since his separation from service.  When his hearing was 
tested at a VA medical facility in February 1996, pure tone 
hearing thresholds, in decibels, were either 10 or below in 
both ears at frequencies of 500, 1,000, and 2,000 Hertz.  
Hearing thresholds in both ears at 4,000 Hertz were 20 or 
below.  The two-frequency average puretone threshold was five 
in the right ear and seven in the left ear.  Speech 
discrimination was 100 percent correct in both ears.  The 
examiner indicated that no further testing needed to be 
scheduled.

A review of the entire record yields no medical evidence that 
the veteran has current hearing loss disability as defined by 
regulation.  As to the claim for service connection for 
bilateral hearing loss, the first element of the Caluza 
analysis is not satisfied.  The Board concludes that the 
claim is not well grounded.

C.  Mild Cardiomegaly

Service connection is in effect for status post permanent 
pacemaker with history of syncope and hypertension.  Thus, 
the Board will consider whether there is evidence of a 
separate cardiac disability, claimed as mild cardiomegaly.  
Service medical records show that an electrocardiogram 
conducted in January 1980 showed ST elevation inferiorly 
which was suggestive of early repolarization or other 
etiology.  An examiner noted sinus bradycardia.  The results 
were described as probably within normal limits.  The veteran 
underwent electrocardiogram (EKG) studies again in June 1985.  
The EKG showed sinus bradycardia but was otherwise normal.

The veteran had an episode of syncope in June 1992.  An 
ambulatory EKG analysis conducted several days later showed 
ventricular ectopic activity.  There were no runs of bigeminy 
or trigeminy, nor any episodes of ventricular tachycardia.  
There were isolated instances of supraventricular ectopic 
activity.  There were no pauses, dropped beats, or paroxysmal 
supraventricular tachycardia.  Follow-up notes dated in July 
1992 indicated that the veteran was hospitalized for three 
weeks after the episode of syncope.  He underwent an 
extensive evaluation and was given a temporary pacemaker.  A 
Doppler EKG showed good contractability, normal chamber size, 
and normal muscle strength.  There was very mild mitral 
regurgitation.  There was no pericardial effusion.  A chest 
X-ray showed a large heart shadow without decompensation 
signs.  There was no pleural effusion.  A stress test showed 
no ischemia or rhythm disturbance.  A Holter monitor showed 
occasional premature ventricular contractions and premature 
atrial contractions.  There was no other tachycardia or 
ectopy.  An electrophysiology study showed no suggestion of 
sick sinus syndrome.  Conduction disturbance and accessory 
conduction pathway were ruled out.  A neurological 
examination, carotid Doppler examination, 
electroencephalogram, and computed tomography of the head 
were normal.  The examiner concluded that no source was found 
for the episode of syncope.  Treatment notes dated in October 
1992 indicate that insertion of a pacemaker was planned for 
the following week.  During follow-up treatment in late 
October 1992, the pacemaker was checked and showed normal 
pacer function.  The surgical scar from the pacemaker 
insertion was noted during the veteran's February 1995 
medical examination for separation from service.  A chest X-
ray was normal.  An examiner reported that the veteran's 
heart was clinically normal.

During a VA examination in September 1995, the examiner noted 
that the veteran had a pacemaker implanted after several 
episodes of syncope in 1992.  Currently, the veteran reported 
being minimally short of breath although he reported he could 
walk a mile without shortness of breath.  He denied having 
chest pain.  He had had no palpitations since the pacemaker 
was implanted.  On examination, there was no enlargement of 
the heart or change in rhythm or sound.  Blood pressure was 
136/88 and 125/80.  Pulse was 83.  X-ray results were 
negative.  The reported diagnoses included symptomatic 
bradycardia with syncopes in the past and status post 
pacemaker implantation in 1992.

VA outpatient treatment records show that a chest X-ray taken 
in December 1995 showed normal heart size with a pacemaker 
with a lead in the apex of the right ventricle.  When the 
veteran was seen in March 1996, his heart had regular rate 
and rhythm without murmurs.  An EKG was interpreted as 
showing normal sinus rhythm with some premature atrial 
contractions, but otherwise normal.  The veteran underwent a 
Bruce protocol stress test in April 1996.  The test was 
clinically and electronically negative.  The veteran did not 
experience chest pain.  He was seen in May 1996 and had 
normal pacemaker function.  He had a normal EKG in July 1996 
with normal sinus rhythm.  Notes made in September 1996 show 
that the veteran had normal pacemaker function.  An examiner 
noted that the veteran was not pacemaker dependent.

The Board has reviewed the entire record and finds that it 
does not contain any competent medical evidence that the 
veteran has current disability from a separate organic heart 
disorder.  The Board concludes that the claim for service 
connection for cardiomegaly is not well grounded.

D.  Asthma

The veteran testified that he had asthma when he was a child.  
He denied having a problem with asthma during his active 
service.  He asserted that he developed asthma after his 
separation from service.  The symptoms he associated with  
asthma were accumulation of mucus in his throat and head.  
His wife added that he had prolonged coughing spells.  The 
veteran reported that he was not aware of any diagnosis of 
asthma.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment for asthma.  
At the time of his medical examination for separation from 
service he did not report having any respiratory complaints.  
An examiner indicated that the veteran's lungs and chest were 
clinically normal.

During the September 1995 VA examination, the examiner 
reported that the veteran had no respiratory problems other 
than chronic sinusitis.  Records of VA outpatient treatment 
are also devoid of any reference to complaints, diagnoses, or 
treatment for asthma.

As to the claim for service connection for asthma, the record 
contain no evidence which satisfies any of the elements of 
the Caluza analysis.  The claim is not well grounded.

E.  Spot on Lung

The veteran testified in October 1998 that he became sick 
with pneumonia and was told that he had a spot on his lung 
during the early part of his active military service.  He 
stated that all later chest X-rays showed the spot.  He 
denied that he had any associated, serious symptoms during 
his active service, but he asserted that he now had symptoms 
of difficulty breathing, which he associated with the lung 
spot.

Service medical records show that a January 1980 chest X-ray 
was interpreted as within normal limits.  A chest X-ray taken 
in August 1982 showed a few granulomata in the lungs, but no 
evidence of active disease.  A June 1985 chest X-ray showed 
multiple small nodular densities in both lung fields.  The 
finding was interpreted as being due to old granulomatous 
disease.  In a medical history given at a July 1985 
examination, the veteran denied a history of shortness of 
breath, chronic cough, and pain or pressure in this chest.  
Subsequently dated service medical records do not show 
complaints, diagnoses, or treatment of a respiratory disorder 
associated with spots on the lungs.  At the time of his 
medical examination for separation from service, the veteran 
reported a history of shortness of breath and pain or 
pressure in his chest.  He denied a history of chronic cough.  
A chest X-ray was interpreted as normal.  No diagnosis 
pertinent to the lungs was reported.

During the VA general medical examination in September 1995, 
the veteran told the examiner that he could easily walk a 
mile without shortness of breath or pain in his chest.  He 
reported having some cough and phlegm due to chronic 
sinusitis.  The examiner detected no respiratory problems.  
During a Persian Gulf Registry examination in December 1995, 
the veteran gave a history of shortness of breath and dyspnea 
on exertion.  On examination, his lungs were clear.  An X-ray 
of the lungs taken the following day showed no significant 
abnormality.  When seen in a pacemaker clinic in September 
1996, the veteran's lungs had bi-basilar crackles which did 
not clear after coughing.  No pertinent diagnosis was 
reported.

The Board has reviewed the entire record and finds that it 
contains no medical evidence which satisfies the first 
element of the Caluza analysis.  There is no competent 
medical evidence that the veteran has current disability from 
a lung disorder.  The veteran's own assertion that his 
shortness of breath is related to the granulomata shown on 
some in-service chest X-ray films is afforded no probative 
weight in the absence of evidence that he has the expertise 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board concludes that the claim for 
service connection for spot on the lung is not well grounded.

F.  Onychomycosis

The veteran testified in October 1998 that he had had an 
infection affecting his toenails for approximately 10 years.  
He stated that he was given a topical salve during his active 
military service.  He also stated that he has had continuous 
symptoms since the in-service onset of the disorder.

Service medical records show that the veteran's feet were 
examined on many occasions because of complaints unrelated to 
his toenails.  Nonetheless, there is a reference to tinea 
pedis in a podiatry note in November 1988, and to 
onychomycosis in a podiatry note in December 1992.  

Although neither the report of the veteran's examination for 
separation from service nor the report of the VA general 
medical examination in September 1995 note abnormalities of 
the toenails, a VA outpatient treatment record in March 1996 
refers to onychomycosis that was unchanged.  

Based on the veteran's testimony of continuous onychomycosis 
and medical records of onychomycosis in service and after 
service, the Board concludes that the evidence of record 
supports a grant of service connection for onychomycosis.  

G.  Photophobia

The veteran's August 1995 application for compensation does 
not contain any reference to disability from photophobia.  In 
a September 1996 statement, the veteran asserted that he had 
disability from extreme sensitivity to light since his 
service in Southwest Asia during the Persian Gulf War.  He 
testified in October 1998 that he began to have a problem 
with excess light sensitivity in his eyes when he arrived in 
Saudi Arabia, but had to wait two months before receiving 
sunglasses.  He testified that he had symptoms of eye pain 
and watery eyes from exposure to outdoor light.

Service medical records show that the veteran was seen by 
optometrists many times during his active duty service.  Such 
records contain one reference to photophobia.  An eyewear 
prescription dated in February 1993 notes as circumstances 
requiring special lenses that the veteran was photophobic.

At the time of his medical examination for separation from 
service, the veteran indicated that he had a history of eye 
trouble.  On a continuation sheet of the examination report, 
he elaborated by stating that he had a cataract and had 
trouble focusing his vision at times.  He did not refer to 
light sensitivity.

The veteran did not complain of disability from light 
sensitivity during the September 1995 VA examination.  The 
examiner described the veteran's eyes as normal with glasses 
for myopia.  No diagnosis pertinent to the claim of light 
sensitivity was reported.

In a Persian Gulf Registry report dated in December 1995, the 
examiner noted that the veteran had been exposed to extreme 
heat and extreme cold.  The report contains no reference to 
hypersensitivity to light.  On examination, his eyes had an 
increased reflex to light.  The examiner noted the veteran's 
history of complaint of blurred vision due to a cataract in 
his right eye.  No diagnosis pertinent to an eye disorder was 
reported.

VA outpatient treatment records show that the veteran's first 
post-service visit with a VA ophthalmologist was in December 
1995.  He complained of glare associated with a cataract.  
The prescribed lenses resulted in 20/20 vision in the right 
eye with no change with glare.

The record does not contain medical evidence that the veteran 
has current disability from photophobia or other eye 
disability associated with hypersensitivity to light.  
Without such evidence, the Board concludes that the claim is 
not well grounded.

H.  Leg Cramps with Neuritis

The veteran testified in October 1998 that he had had leg 
cramps after physical fitness exercise for at least five 
years prior to his separation from service.  He reported that 
he treated the cramps himself rather than seek treatment.  He 
described the cramps as severe, causing the whole of both 
legs to stiffen up from the ankle to the hip.  He reported 
that he continued to have such symptoms.  He stated that he 
had not been treated at a VA medical center for leg cramps 
during the three years preceding his testimony.

Service medical records are devoid of any indication that the 
veteran had complaints, diagnoses, or treatment of leg cramps 
or neuritis.  When examined by an orthopedist in December 
1992, the veteran did not complain of leg cramps.  Sensation 
in his lower extremities and Achilles reflexes were intact.  
Motor strength was 5/5.  At the time of his medical 
examination for separation from service, the veteran gave a 
history of lameness associated with a right foot disorder but 
he did not refer specifically to having leg cramps or 
neuritis.  An examiner reported that the veteran's lower 
extremities were clinically normal.  There were no abnormal 
neurologic findings.

During the VA general medical examination in September 1995, 
the veteran did not complain of leg cramps or neuritis.  The 
examiner reported no clinical findings or diagnoses pertinent 
to the veteran's lower extremities other concerning than his 
right foot.  His extremities and neurologic system were found 
to be normal during the December 1995 Persian Gulf Registry 
examination.  Subsequently dated VA outpatient treatment 
records do not show that the veteran has had complaints, 
diagnoses, or treatment for leg cramps or neuritis.

The Board finds that the record contains no evidence that the 
veteran has current disability from leg cramps or neuritis.  
There is no competent medical evidence that his complaints of 
leg cramps and neuritis are related to any disease or injury 
he incurred during his active military service.  The Board 
concludes that the claim is not well grounded.

I.  Left Rotator Cuff Strain and Biceps Tendonitis

The veteran testified that during his active service in 1979 
or 1980, he fell off a tank and injured his shoulders.  He 
could recall only one treatment with a "stretching 
machine."  He reported current symptoms of pain in his neck 
and shoulders.  He assert that his symptoms had been 
diagnosed as arthritis.  He expressed his belief that the 
disorder is related to the in-service injury.

Service medical records show that the veteran complained of 
tenderness over the clavicular sternal joint in December 
1986.  An X-ray was normal.  In February 1992, the veteran 
sought treatment after he fell on his left shoulder a week 
earlier.  His current complaint was of point tenderness over 
the lateral shoulder, increased with overhead work or sudden 
movement.  On examination, the shoulder had limited range of 
motion due to pain.  There was positive apprehension for 
impingement.  The examiner recorded a diagnosis of left 
shoulder rotator cuff strain.  During orthopedic treatment in 
December 1992, the veteran's complaints included left 
shoulder pain with overhead arm movements.  An examination 
revealed full, painless range of motion.  There was 
tenderness over the biceps tendon.  Otherwise, the shoulder 
was normal in motor strength and stability.  There were no 
sensory deficits.  The examiner's diagnoses included biceps 
tendonitis.  Subsequently dated service medical records 
contain no indication of further complaints, diagnoses, or 
treatment of a left shoulder disorder.  At the time of the 
veteran's medical examination for separation from service, 
the veteran reported that he had bursitis in his shoulders.  
The examiner indicated that the veteran's upper extremities 
were normal and did not elaborate on the veteran's history.  
No diagnosis concerning either of the veteran's shoulders was 
reported. 

During the VA general medical examination in September 1995, 
the veteran did not voice complaints about left his shoulder.  
No clinical findings or diagnosis pertinent to the left 
shoulder were reported.  Subsequently dated VA outpatient and 
private treatment records contain no indication that the 
veteran has had treatment for a left shoulder disorder.

A thorough review of the entire record yields no evidence the 
veteran has current disability from a left shoulder disorder 
or that he had chronic disability from such a disorder during 
his active military service.  Further, the record contains no 
competent medical evidence that shows a nexus between the 
veteran's complaints of shoulder bursitis and any disease or 
injury he incurred during his active military service.  All 
three elements of the Caluza analysis are unsatisfied.  The 
claim is not well grounded.

J.  Residuals of Exposure to Dust and Petrochemical Poisons

The veteran testified in October 1998 that he believed that 
his symptoms of fatigue were caused by exposure to dust 
storms and chemicals during his service in Southwest Asia 
during the Persian Gulf War.  He stated that the onset of his 
symptoms was during his active military service after his 
return from Southwest Asia.  When asked to clarify what 
symptoms he attributed to his service in Southwest Asia, he 
referred to physical and emotional fatigue.

Service medical records do not indicate that the veteran 
incurred any disorder which was attributed to exposure to 
dust or petrochemical poisons during his service in Southwest 
Asia.  Post-service medical records are also devoid of any 
indication that the veteran has disability associated with 
such exposure.

The record contains no competent medical evidence that the 
veteran has a current disability which has been attributed to 
exposure to dust or petrochemical poison.  As with some of 
the other disabilities which he has claimed and which are 
discussed above, the Board concludes that the claim is not 
well grounded.

K.  Chronic Fatigue Syndrome with Insomnia Claimed as 
Undiagnosed Illness

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, or signs or symptoms of gastrointestinal, 
neurologic, or respiratory illness.  The requirements for 
granting service connection for this type of undiagnosed 
illness include the following:  (1) the illness must become 
manifested during either active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code in Part 4 of 38 C.F.R., 
not later than December 31, 2001; (2) the medical evidence 
cannot be attributed to any known clinical diagnosis; (3) 
there must be objective evidence that is perceptible to an 
examining physician and other, non-medical indicators that 
are capable or independent verification; (4) a minimum of a 
six month period of chronicity; and (5) no affirmative 
evidence which relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317 (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.   The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1998).

The veteran is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He served in the Southwest Asia theater of 
operations from December 1990 to May 1991.

Service medical records associated with the veteran's 
Southwest Asia service contain no indication that he had an 
illness manifested by signs or symptoms of fatigue or 
insomnia.  The veteran remained in the Army for more than 
four years after his departure from Southwest Asia.  Medical 
records dated after May 1991 do not contain complaints, 
diagnoses or treatment for fatigue or insomnia.  The report 
of the veteran's medical examination for separation from 
service does not contain complaints or a diagnosis related to 
fatigue.

At the time the September 1995 VA examination, the veteran 
told the examiner that he slept poorly.  His appetite was 
good and he was maintaining his weight.  The examiner 
reported no clinical findings or diagnoses pertinent to the 
claim of service connection for fatigue or insomnia.

When seen at a VA neurology clinic in December 1995, the 
veteran described his history of his seizure disorder.  An 
examiner noted that one of the veteran's complaints was 
fatigue.  He was prescribed Trazodone and Dilantin.  A report 
of a Persian Gulf Registry examination contains diagnoses of 
depression and trouble sleeping.  Subsequently dated VA 
outpatient treatment records do not show complaints or 
diagnoses of fatigue.

The record contains no evidence of objective indications that 
the veteran has chronic disability resulting from illness 
manifested by fatigue and insomnia which cannot be attributed 
to a known diagnosis.  The Board concludes that the claim of 
entitlement to service connection for an undiagnosed illness 
manifested by fatigue and insomnia is not well grounded.

ORDER

Service connection is denied for the following: 
hyperlipidemia, bilateral hearing loss, mild cardiomegaly, 
asthma, spot on the lung, photophobia, leg cramps with 
neuritis, left rotator cuff strain and biceps tendonitis, 
residuals of exposure to dust and petrochemical poisons, and 
undiagnosed illness manifested by fatigue and insomnia. 

Service connection is granted for onychomycosis of the 
toenails.


REMAND

The veteran is appealing the initial disability evaluation 
assigned to his service-connected disabilities by the rating 
decision of March 1998.  Although this rating decision was 
after the effective date of changes in the rating schedule 
involving cardiovascular disabilities (January 12, 1998), 
psychiatric disabilities (November 7, 1996), and respiratory 
disabilities (October 7, 1996), the claim - and the effective 
date of service connection - was in August 1995, which is 
before the effective dates of the changes in the rating 
schedule.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) held that, when there has been a 
change in an applicable stature or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Accordingly, with respect to 
claims involving ratings for cardiovascular disorders, 
respiratory disorders, and mental disorders that were pending 
on January 12, 1998; October 7, 1996; and November 7, 1996, 
respectively, it will be necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The more favorable 
regulation must then be applied.  The General Counsel of VA, 
in a precedent opinion, has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).

In addition, the record contains no basis for evaluating the 
veteran's service-connected cardiac disability under the 
criteria in effect from January 12, 1998; specifically, there 
has been no metabolic equivalents (METS) testing nor any 
measurements of ejection fraction. Furthermore, the Board is 
of the opinion that another VA psychiatric examination is 
necessary to properly evaluated the veteran's PTSD symptoms 
in the context of the revised regulations.  Also, the Board 
finds the report of the September 1995 VA general medical 
examination inadequate for rating the veteran's sinusitis, as 
it does not provide information concerning the frequency and 
duration of the veteran's episodes of sinusitis, whether 
antibiotic medicines have been prescribed, or whether he has 
associated symptoms such as headache, pain, purulent 
discharge, or crusting.  Fulfillment of VA's statutory duty 
to assist includes conduct of a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of a claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

The veteran's disability from left extensor tendonitis has 
been rated using a diagnostic code which rates wrist 
disability based on limitation of motion.  However, the 
report of the September 1995 general medical examination 
contains no findings concerning range motion in of the 
veteran's left wrist.  Moreover, x-ray reports of the left 
wrist in December 1986 and May 1996 refer to degenerative 
changes in the veteran's left wrist.  Under Diagnostic Code 
5003, he may be entitled to a 10 percent rating even without 
compensable limitation of motion.  However, there is nothing 
in the record based upon which the Board can determine the 
range of motion in the left wrist.

As with the veteran's service-connected left wrist 
disability, his disability from residuals of fracture of the 
left ankle has been rated under a diagnostic code based on 
limitation of motion.  The VA examination report dated in 
September 1995 contains no clinical findings concerning the 
veteran's left ankle.  Subsequently dated VA outpatient 
treatment records are insufficient to rate the disability.

The veteran has service-connected disability from right 
hammertoes, rated 10 percent disabling pursuant to Diagnostic 
Code 5278.  Higher ratings are assignable where all toes are 
tending toward dorsiflexion, the ankle is limited to zero 
degrees of dorsiflexion, with marked tenderness under the 
metatarsal heads.  The report of the September 1995 VA 
examination and subsequently dated VA outpatient treatment 
records contain no clinical findings from which the Board can 
ascertain the degree of disability associated with the 
veteran's right hammertoes.

The report of the September 1995 VA examination contains a 
diagnosis of osteoarthritis changes of the lumbosacral spine.  
There is no accompanying report of an X-ray examination.  The 
report contains no clinical findings concerning the veteran's 
back other than that his posture and gait were normal.  The 
lack of clinical findings frustrates appellate review of the 
rating for a low back disorder.

The veteran's service-connected disability from cataract of 
the right eye has been rated by the RO utilizing a diagnostic 
code which is based on impairment of visual acuity.  The most 
recently dated report of an eye examination contained in the 
claims folder was made in December 1995.  The veteran 
testified in October 1998 that his eyeglass prescription has 
been changed twice since then.  The veteran's visual acuity 
in his right eye has not been assessed for rating purposes 
since 1995.  The Board has no basis upon which to determine 
the degree of disability associated with cataract of the 
right eye.

Similarly, the record contains no findings upon which the 
Board can rate his disability from a skin disorder.  Although 
the skin disorder was identified as seborrheic dermatitis of 
the scalp during the September 1995 VA examination, the exact 
location, area involved, and specific manifestations were not 
reported.  The RO has rated the skin disorder utilizing a 
diagnostic code which considers the location and size of the 
area of skin involved, as well as such symptoms as 
ulceration, exfoliation, crusting, exudation, degree of 
itching, and disfigurement.  As it is currently constituted, 
the record contains no clinical findings as to such 
manifestations or the lack thereof.

The veteran testified in October 1998 that he had been 
determined to be disabled by the Social Security 
Administration.  He asserted that his most debilitating 
disability was from a seizure disorder.  He reported that the 
seizure disorder was manifested by episodes of confusion 
lasting from 15 minutes to four and one-half hours and 
occurring two or more times per month.  He had post-episode 
memory loss and exhaustion.  He reported that this disability 
had worsened, especially since March or April of 1999.  He 
had recently undergone a comprehensive work-up at a VA 
medical center for his neuropsychiatric and neurological 
disorders.  He had been continuing treatment of seizure 
disorder.  To complete the record, the Board finds it 
necessary to secure the records of such treatment.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his heart disorder, PTSD, sinusitis, 
seizure disorder, cataract of the right 
eye, skin disorder, and disorders of the 
low back, left wrist, left ankle, and 
right foot, including hammertoes.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination to evaluate his disability 
from status post pacemaker implantation.  
The examiner should identify any 
functional loss due to this disorder.  
All indicated tests and diagnostic 
studies, including METS and ejection 
fraction testing, must be performed 
unless contraindicated.  If such testing 
is not preformed, the record should 
indicate why this was not done.  The 
claims folder should be reviewed by the 
examiner.

4.  The veteran should be afforded a VA 
examination to evaluate his disability 
from PTSD.  The examiner should discuss 
the occupational and social impairment 
which results from the disorder as well 
as the effects on initiative, 
flexibility, efficiency, reliability, 
mood, affect, sleep, memory, and 
intellect.  All indicated tests and 
diagnostic studies must be performed.  
The claims folder should be reviewed by 
the examiner.

5.  The veteran should be afforded a VA 
examination to evaluate his disability 
from seizure disorder.  The examiner 
should discuss the frequency, duration, 
and intensity of the veteran's seizures 
and any related functional loss such as 
loss of memory, concentration, intellect, 
etc.  All indicated tests and diagnostic 
studies must be performed.  The claims 
folder should be reviewed by the 
examiner.

6.  The veteran should be afforded a VA 
examination to evaluate his disability 
from sinusitis.  The examiner should 
discuss the frequency, duration, and the 
severity of any incapacitating 
recurrences, the presence or absence of 
manifestations such as headache, purulent 
discharge, crusting, and the history 
regarding surgery or prolonged treatment 
with antibiotics.  All indicated tests 
and diagnostic studies must be performed.  
The claims folder should be reviewed by 
the examiner.

7.  The veteran should be afforded a VA 
examination to evaluate his disability 
from disorders of the low back, left 
ankle, and left wrist.  Ranges of motion 
in these joints should be reported, as 
well as the presence or absence of 
arthritis as established by X-ray 
findings.  The examiner should comment on 
the functional effects of the identified 
disabilities, including painful motion, 
weakness, excess fatigability, 
incoordination, instability, loose 
motion, or abnormal excursion.  All 
indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be reviewed by the examiner.

8.  The veteran should be afforded a VA 
examination to evaluate his service-
connected right foot disability, 
including hammertoes with calluses.  
Ranges of motion in the right ankle 
should be reported, as well as the 
presence or absence of tenderness over 
the metatarsal heads, the degree of 
contracture of the plantar fascia, and 
the number of toes affected.  The 
examiner should comment on the functional 
effects of the identified disabilities, 
including painful motion, weakness, 
excess fatigability, incoordination, 
instability, loose motion, abnormal 
excursion, or abnormal gait.  All 
indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be reviewed by the examiner.

9.  The veteran should be afforded a VA 
examination to evaluate his disability 
from right eye cataract.  The degree of 
impairment of central visual acuity 
attributable to cataract should be 
assessed and reported.  All indicated 
tests and diagnostic studies must be 
performed.  The claims folder should be 
reviewed by the examiner.

10.  The veteran should be afforded a VA 
examination to evaluate his disability 
from seborrheic dermatitis.  The location 
and size of the affected area(s) should 
be reported as well as manifestations 
such as itching, crusting, exudation, 
exfoliation, ulceration, neurological 
effects, lesions, or disfigurement.  All 
indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be reviewed by the examiner.

11.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and re-evaluate the veteran's 
service-connected disabilities.  The RO 
should determine whether the revised 
regulations pertinent to evaluation of 
the cardiovascular disorders, 
neuropsychiatric disorders, and 
respiratory disorders are more or less 
favorable to the veteran than the former 
regulations, and should evaluate the 
veteran's disabilities under the more 
favorable regulation.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental SOC which 
contains both the revised and the former 
regulations and they should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

